Order, Family Court, New York County (George Jurow, J.), entered on or about November 16, 1999, which dismissed appellant mother’s petition to regain custody of the subject children, unanimously affirmed, without costs.
Appellant mother’s presumptive entitlement to the custody of her children was overcome in this case by a showing of extraordinary circumstances, including her very serious, entrenched and persisting psychiatric and cognitive difficulties and limitations, her lack of an established household, and her four-year separation from the children (see Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). In view of these extraordinary circumstances, Family Court correctly disposed of the custody petition based on an assessment of the children’s best interests (id.) and properly found that the children should remain with their paternal grandmother, who had provided them with a stable and nurturing home for the preceding four years. Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.